Plaintiff in error was convicted in the district court of Adair county on an information charging the unlawful possession of one-half gallon of whisky, second offense, and in accordance with the verdict of the jury was sentenced to pay a fine of $50 and be confined in the county jail for 60 days. *Page 185 
From the judgment an appeal was perfected, but no brief has been filed and no appearance made in behalf of plaintiff in error in this court.
In cases of this kind we do not consider it the duty of this court to go into a careful examination of the evidence to determine whether or not the trial court erred in the admission or rejection of testimony. We have carefully examined the record, and the information, verdict, and judgment all appear to be regular, and we have discovered no error which will warrant a reversal of the judgment. The judgment is therefore affirmed.
EDWARDS and DAVENPORT, JJ., concur.